Citation Nr: 0505680	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  01-01 169	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1951.   This matter comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from an 
October 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2004, the Board remanded this case to the RO to allow 
for initial consideration of medical evidence added to the 
record after the RO had forwarded the case to the Board.  The 
RO continued the denial of the case and issued a Supplemental 
Statement of the Case (SSOC) in October 2004.


FINDING OF FACT

COPD was first identified many years after the veteran's 
separation from service and is not shown to be attributable 
to any incident of such service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows that the veteran was notified of 
the VCAA as it applies to his claim of entitlement to service 
connection for COPD by correspondence dated in December 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the December 2001 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the May 2002 supplemental statement of the case 
(SSOC).  In light of the actual notice provided, the Board 
finds that any content deficiency in the VCAA notice letter 
was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

The VCAA requires VA to obtain a medical examination or 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A 
(d) (West 2002).  The Board finds that a current and 
comprehensive VA examination and medical opinion are not 
required in the instant claim.  There is no evidence in 
service of COPD, pneumonia or a pulmonary infection-
inflammatory-disease although the veteran had made numerous 
vague complaints during service.  The veteran has submitted 
an October 2000 letter and opinion from Daniel E. Fulmer, 
M.D., noting that according to the history provided by the 
veteran, he was probably diagnosed with either pulmonary 
fibrosis or chronic obstructive pulmonary disease changes.  
Dr Fulmer noted that the veteran related his problem to an 
episode in service where he developed pneumonia that was not 
community acquired and probably viral or atypical pneumonia 
etiology.  The examiner opined that based on the history 
provided by the veteran, and with the absence of any 
documented history, it seems that this pulmonary condition 
did start with pneumonia or the pulmonary infection-
inflammatory-disease that he suffered in the military. 

The Board must reiterate that Dr. Fulmer's opinion is 
entirely based upon the undocumented history provided by the 
veteran.  The service medical records are silent for any 
pneumonia or pulmonary disease as reported by the veteran to 
Dr. Fulmer.  As such Dr. Fulmer's opinion has no probative 
value and a VA examination and medical opinion are not 
required to make a decision in this case.

Background.  Service medical records are silent for diagnosis 
or treatment for COPD.  In an August 1951 medical board, it 
was determined that the veteran suffered from chronic 
psychogenic reactions affecting multiple systems manifested 
by headaches, backaches, chest pain, and pain in ankles.  
Separation from service was recommended.  The August 1951 
discharge examination and accompanying chest x-rays revealed 
that his lungs were normal at the time of separation from 
service.  

In an April 1952 rating decision, the RO denied service 
connection for pains in the chest, back, and sinusitis noting 
the evidence showed these complaints were part of his 
psychogenic reaction disorder which had preexisted service 
and was not therein aggravated.  

In September 1996, the veteran attempted to reopen his claim 
for service connection for a psychogenic reaction disorder 
affecting multiple systems.  In support of his claim he 
submitted several medical statements including a November 
1996 letter from Mohammad Yunus, M.D., noting the veteran was 
under his care for COPD, chronic bronchitis, and 
hemaphytosis; and a December 1996 letter from James A. 
Clemmons, M.D., noting that the veteran believed that his 
psychogenic reaction related to a lung disorder he had had 
for many years.  He noted that a recent pulmonary consult 
revealed fibrotic changes in the apex of the right lung, 
etiology unknown.

In February 1999, the veteran filed another claim for service 
connection for a psychogenic reaction.  In September 1999, 
the Board denied the veteran's attempt to reopen his claim.

In January 2000, the veteran submitted the instant claim for 
service connection for a lung disorder which he noted was 
"not about psychogenic problems."

In an October 2000 rating decision, the RO denied the 
veteran's claim for an unspecified lung disorder.  In making 
that determination the RO noted the evidence submitted by the 
veteran failed to establish any relationship between his 
present lung condition and any disease or injury in service.

In an October 2000 letter from the Campbellton-Graceville 
Community Clinic, Daniel E. Fulmer, M.D., noted that the 
veteran was first seen by him 10 days before for chronic 
pulmonary problems.  Dr. Fulmer noted that according to the 
history provided, the veteran was probably diagnosed with 
either pulmonary fibrosis or chronic obstructive pulmonary 
disease changes.  The veteran brought some pulmonary function 
studies with him and related his problem to an episode when 
he was in service and developed pneumonia that was not 
community acquired and probably viral or atypical pneumonia 
etiology.  He stated that since this episode of pneumonia his 
lungs had become progressively worse.  He had not smoked for 
30 years but stated that his pulmonary condition definitely 
deteriorated.  The examiner noted the veteran definitely had 
decreased breath sounds on both sides and dry rales at both 
bases.  He was very symptomatic. The examiner noted that:

Based on his history and physical 
findings at this time and with the 
absence of any documented history, it 
seems that this pulmonary condition did 
start with pneumonia or the pulmonary 
infection-inflammatory-disease that he 
suffered in the military. 

In a December 2000 rating decision, the RO denied the 
veteran's claim for service connection for COPD.  In making 
that determination the RO noted that there was no evidence of 
any chronic lung or respiratory disorder in service.  In 
addition a chest x-ray in 1951 was normal. The RO noted that 
Dr. Fulmer's statement was based upon the unsubstantiated 
history provided by the veteran.  While the veteran currently 
had COPD this disorder did not exist during service.


Analysis.  In general, establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

The Board finds that service connection for COPD must be 
denied as the service medical records are silent for this 
condition.  In addition, no pertinent findings were detected 
on the August 1951 examination and chest x-ray prior to the 
veteran's release from service.  Although Dr. Fulmer in his 
October 2000 letter opined the veteran's "pulmonary 
condition did start with pneumonia or the pulmonary 
infection-inflammatory-disease that he suffered in the 
military," this opinion was based on the unsubstantiated 
history provided by the veteran.  Although the veteran may 
believe that he experienced pneumonia during service, and 
that his current COPD is related to this pneumonia, he is not 
a licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  The service medical records reflect that he was 
evaluated during service for complaints of severe chest pain 
and that his symptoms were found by medical personnel to be a 
manifestation of a psychogenic reaction.

Based upon the evidence of record, the Board finds the 
medical evidence demonstrates that COPD was not incurred in 
service or as a result of any incident of such service.  
There is no probative evidence of any chronic COPD having 
been incurred in or aggravated by active service and no 
evidence of any diagnosis of COPD for many years after 
service.  The Board finds that the absence of any indication 
of COPD in service or at the time of the separation 
examination, or for about 45 years after service are 
persuasive that the veteran's current COPD was not incurred 
as a result of his active service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER


Service connection for COPD is denied.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


